Citation Nr: 1730339	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD) prior to August 5, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD from August 5, 2010 to July 17, 2016.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 (PTSD) and April 2010 (erectile dysfunction) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The January 2010 rating decision granted service connection for PTSD with a 10 percent evaluation effective June 9, 2008.  Thereafter, in a September 2012 rating decision, the Veteran's disability rating was increased to 30 percent effective August 5, 2010.  Further, in a February 2017 rating decision, the Veteran's disability rating was increased to 100 percent effective July 18, 2016.  The issues are stated above to reflect these increased ratings, despite the fact that different staged ratings are assigned by the Board in the analysis below.  

The Veteran testified at an April 2013 video conference hearing held before the undersigned Veterans Law Judge.  A hearing of that transcript is of record.

The issues on appeal were last remanded in June 2016 for additional development, as pertaining to the Veteran's PTSD claim, the requested development has been accomplished and the appeal is ready for adjudication.  
The issues of entitlement to service connection for erectile dysfunction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 4, 2008 to June 23, 2010, the Veteran's PTSD most nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From June 24, 2010 to July 17, 2016, the Veteran's PTSD most nearly approximated severe occupational and social impairment.


CONCLUSIONS OF LAW

1.  From June 4, 2008 to June 23, 2010 the criteria for a rating of 30 percent for PTSD, but no higher, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From June 3, 2010 to July 17, 2016 the criteria for a rating of 70 percent for PTSD, but no higher, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As pertaining to the issues considered on their merits, VA has also complied with the January 2014 and June 2016 remand orders of the Board.  In response to the Board's remands, additional VA treatment records and new VA examinations were obtained and the evidence was reconsidered in supplemental statements of the case.  

The Board finds substantial compliance with the directives of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board may proceed to adjudicate the appeal.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Increased Ratings-Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1, Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation is already established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

PTSD

The Veteran seeks higher evaluations for his PTSD.  Presently, his PTSD is rated as 10 percent disabling between June 9, 2008, the effective date of service connection, and August 4, 2010.  From August 5, 2010, the Veteran has a 30 percent disability rating.  The Veteran has a 100 percent disability rating effective July 17, 2016, as this is the highest available rating, that period will not be discussed in the analysis below.

Under the general rating formula, the Veteran's PTSD is evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Under the general rating formula, a 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

A GAF scores from 60 to 70 indicate moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.   

GAF scores between 41 and 50 signify serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.   

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 . The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015). 

As the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, on remand, both the DSM-IV and DSM-V criteria are considered in the analysis below.  See 38 C.F.R. § 4.125 (a); 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125 ).

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time many of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate rating to be assigned for a service-connected mental health condition, the Board will identify not only the symptoms associated with that disability but also the frequency, severity, and duration of those symptoms and how they affect the Veteran's occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

i.  PTSD from June 6, 2008 to June 4, 2010

In a September 2008 VA examination, the VA examiner noted a clear history of drug and alcohol abuse and that the Veteran's PTSD picture was less clear.  The Veteran reported that as he tried to get clean and sober, signs and symptoms of PTSD had emerged.  

The Veteran reported intrusive memories and nightmares occurring three to four times a week and avoidance.  The Veteran had normal speech, immediate memory and attention appeared within normal limits, short term recall and sustained concentration were slightly diminished.  Affect was reserved and relaxed, judgment appeared to be fair at the time of exam.  The Veteran reported suicidal thoughts two years prior and no homicidal ideation.  The examiner did not diagnose PTSD.  The examiner stated that the Veteran had an angry personality and aggressive behavior which as not related to combat related trauma.  

In a November 2008 VA examination, the Veteran reported unpleasant dreams which occurred two to three times a month, he complained of variable affect.  The examiner noted that the Veteran was becoming agitated and irritable as the interview progressed, thus the examiner found that a mental status examination would not have delivered valuable information to warrant the Veteran's discomfort.  The Veteran was found to have speech within normal limits for flow and rate although prosody was sometimes arrhythmic.  Formal end content thought disorder was demonstrable, mood was suspicious and dysphoric and affect was constrained but not flat.  A GAF of 39 was provided, the examiner stated however that the Veteran did not meet the criteria for a PTSD diagnosis.  A diagnosis of major depression with psychotic features, nightmare disorder was provided.

VA treatment notes in July 2009, September 2009 and January 2010 demonstrated that appetite and sleep were good, the Veteran was not shown to have delusions or hallucinations.  Affect was blunt in January 2010 but normal in July and September 2009.  The Veteran was not found to be suicidal or aggressive and the veteran was alert and oriented with good concentration.  GAF scores of 65, 62 and 68 were assigned in the July 2009, September 2009 and January 2010, respectively.  

The Board finds that from June 2008 to June 2010, the Veteran's symptoms are best approximated by the 30 percent disability rating criteria.  

For this period, the Veteran's ability to function is preserved overall.  He is shown to have a depressed mood and chronic sleep impairment and nightmares, the record demonstrates some isolation.  The Veteran is not shown to have panic attacks more than once a week and speech, thought process and concentration were overwhelmingly normal.  Impairment of long term memory was not shown.  Thus the Veteran's impairment is not demonstrated to most closely approximate the criteria for a higher rating for this period.  

The Veteran's GAF scores reflect the Board's conclusion.  For this period on appeal the majority of the Veteran's GAF scores for PTSD range between 60 and 68 which indicate moderate symptoms.  

ii.  PTSD from June 24, 2010 to July 17, 2016

At a June 2010 VA examination, the Veteran reported difficulty sustaining relationships and he stated he was only able to tolerate others in his house for a couple of days.  He described fair relationships with his children and grandchildren.  The Veteran described having friends with whom he contacted one to two times a month.  He described spending eighty-five percent of his time alone, he had a recent history of homelessness and domiciliary residency but has his own apartment since August 2009.  Overall this area of functioning appeared to be moderately to significantly impaired with some increase since his last evaluation.  The Veteran was found to be moderately impaired with some increase since his last evaluation.  

The Veteran described verbal outbursts, grabbing and hitting others, firing a pistol towards others, throwing things and hitting walls.  This appeared to be moderately to significantly impaired with some increase since the Veteran's last evaluation.   The Veteran had not made a suicide attempt since his last evaluation.  He described experiencing suicidal ideation up to four times per year with plan and without intent.  Overall, this area of functioning appeared to be mildly impaired with some increase since his last evaluation.  

The Veteran described homicidal ideation toward individuals who first threatened him, reporting a plan to shoot someone who had threatened him.  He indicated that in January 2010 he shot at this person but missed him, the Veteran denied any current plan or intent to harm another person.  This area of functioning appeared to be moderately to significantly impaired.  

The Veteran was oriented and alert with good eye contact.  Speech was normal and clear, the Veteran was cooperative, thought process was goal-directed and thought content was without audio or visual hallucinations, suicidal or homicidal ideations.  The Veteran had a mildly irritable affect that was restricted in range.  The Veteran reported that he heard voices and reported a command nature to those hallucinations.  The Veteran was found to have adequate hygiene and fair grooming, the Veteran reported problems remembering appointments, difficultly remembering grandchildren's names and some important dates.  

Overall, the Veteran's memory appeared to be mildly to moderately impaired with some increase since his last evaluation.  There was no obsessive or ritualistic behavior.  The Veteran reported depression seventy percent of the time even with medication.  Symptoms include depressed mood, crying episodes, difficultly making decisions, social isolation, irritable mood, loss of energy and feelings of hopeless ness and worthless.  Impulse control included verbal and physical aggression, the Veteran reported about five hours of sleep and three to four times per month nightmares.  A GAF score of 50 was assigned.

The examination found that the Veteran's social functioning was impacted by PTSD symptoms including depression, anxiety, sleep disturbance, auditory hallucinations, verbal and physical aggression, irritability, social isolation, difficulty sustaining relationships, limited leisure activities, and some problems with memory. Veteran's occupational impairment is impacted by PTSD symptoms including verbal altercations with supervisors.

An August 2010 VA treatment note included a GAF score of 54.  The Veteran was in an irritable mood, he was not suicidal or aggressive.  There were unintelligible voices heard on and off.  The Veteran was alert and oriented with good concentration.  The Veteran was shown to describe irritability and stated he was interested in attending anger management classes.  

At a December 2010 VA psychiatry treatment note, the Veteran's mood and affect was normal, delusions and hallucinations were absent.  The Veteran was not suicidal or aggressive.  He was alert and oriented with good concentration.  The Veteran did not note acute complaints.  The Veteran lived alone and independently and stated that he believed his psychiatric medications helped.  

An October 2011 treatment note included a GAF score of 55.  The Veteran was found to be oriented and alert, the Veteran denied hallucinations, he was in touch with reality and had fair impulse control.  The Veteran denied suicidal and homicidal ideation or plan.  A GAF score of 69 was assigned.

A treatment noted dated in February 2012 included a GAF score of 55.  The Veteran stated that his mood varied, he was found to have good hygiene, he was oriented and alert and judgment was intact.  Speech was clear mood was euthymic and affect was appropriate.  Thought content was normal, the Veteran was in touch with reality and impulse control was fair.  The Veteran's violence potential was minimal.  

At a May 2012 VA examination, the Veteran was found to have social avoidance, isolation, re-experiencing symptoms , panic attacks, chronic sleep impairment, irritability, attention concentration deficits and hallucinations.  A GAF score of 53 was assigned.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  

During his examination, the Veteran reported that he had been in about four or five relationships since his last examination and that his relationships typically ended because of his nightmares, paranoia and social avoidance which made it difficult to tolerate him.  The Veteran reported having very few friends and considered his brother and children as his primary support group.  The Veteran also reported the PTSD group as his socialization.  The Veteran reported being comfortable feeling detached in relationships and described a hard time trusting people.  The Veteran reported going to weekly bible lecture and did his cooking and shopping half the time while his family performed these activities the other half of the time.  

The Veteran reported that he was attempting to obtain employment but struggled with being in the public and preferred to be isolated.  He stated that he would be "ok in a job where he worked alone."

The Veteran stated that he enjoyed his PTSD groups and reported depression in that he did not have interest in things he used to enjoy.  He reported problems with attention and concentration.  He reported some short term memory problems.  Attention and concentration were observed to be fair.  Judgment was fair and insight was limited.  The Veteran reported panic attacks approximately twice a week.  The Veteran reported auditory and visual hallucinations but stated that these symptoms were well controlled with medication though he occasional saw things.  The Veteran reported persistent anxiety . The Veteran reported paranoia and suspicion.  He did not engage in obsessive or compulsive rituals or routines.  Even with medication he reported between four and five hours of sleep.  He reported suicidal ideation around the holidays he stated that he described a quick temper and an arrest in 2010 for disturbing the peace and assault.  

The examiner described the Veteran's functional impairment as a result of PTSD as moderate to severe.  The examiner stated that occupationally the Veteran's quick temper and social discomfort made it challenging for him to sustain employment but that he would be capable of working in an environment with minimal social interaction.  The Veteran was comfortable in small settings.  

A May 2013 treatment note included a finding of good hygiene, the Veteran was oriented, judgment was intact, speech was clear, affect was appropriate, mood was labile, thought content was normal and the Veteran was in touch with reality, impulse control was fair.  The Veteran was neither suicidal nor homicidal, violence was minimal.  A GAF score of 55 was assigned.

The Veteran testified before the Board in June 2013.  At his hearing, the Veteran described experiencing panic attacks and that he isolated himself when his symptoms of PTSD were worse.  

A November 2013 VA treatment note included reports of good hygiene, intact judgment, clear speech, euthymic mood, blunted or flat affect, normal thought content, the Veteran was in touch with reality and was neither homicidal or suicidal, violence potential was minimal.  

The Veteran was afforded another VA examination in October 2014.  The VA examiner found the Veteran's impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform normal routine behavior, self-care and conversation.  It was noted that the Veteran reported hearing voices to tell him to hurt people.  

The examiner noted that these voices were not described as flashbacks and were not related to PTSD.  The examiner noted that the Veteran was shown to have been found to have heard voices and had paranoia only if he used cocaine.  The examiner noted malingering in the Veteran's problem list and that there were several reasons to question the Veteran's veracity on examination.  The examiner noted that the Veteran's psychosis was not a symptom of PTSD and that there was information to suggest hallucinations did not begin until after discharge.  There was no evidence to suggest the Veteran's PTSD symptoms had become appreciably better or worse, the Veteran reported that functionally, he was about the same.  The Veteran reported going to the empowerment center two to three days a week as opposed to once or twice a month.  

In a November 2014 VA treatment note, the Veteran was found to have fair personal hygiene, fair insight, judgment and clear speech.  Mood was euthymic, affect was appropriate.  Thought content and process were normal.  The Veteran was in touch with reality and impulse control was fair.  The Veteran did not have homicidal or suicidal ideation.  A GAF score of 55 was assigned.  

In a March 2015 VA examination the Veteran reported that he isolated himself and had no suicidal or homicidal idea, treatment or plan.  Mental health status reported fair hygiene, fair insight and intact judgment.  Speech was clear and euthymic.  Affect was appropriate and thought process was normal.  The Veteran was in touch with reality.  Thought process was normal.  Impulse control was fair and violence potential was minimal.   

A July 2015 VA treatment note includes the Veteran's reports of flashbacks and nightmares two times a month, mood was stable and there was no report of suicidal or homicidal ideation, threat or plan.  There was no report of psychosis or mania.  Mental status examination found the Veteran to be alert, insight and judgment were intact, speech was clear, mood was euthymic and affect was appropriate.  Thought content and process was normal.  There was minimal violence potential and prognosis was fair.  A GAF score of 55 was assigned.  

As noted by the June 2010 VA examination, the Veteran's symptoms are shown to have increased.  Having reviewed the evidence of record, the Board finds that a 70 percent rating is appropriate from the date of that examination.

In so finding, the Board notes that a higher rating was initially provided effective August 5, 2010, the date in which the Veteran was shown to be irritable and ask for information on anger classes.  Of note, however, as the Board finds that irritability is shown prior to that date, and the June 2010 VA examination demonstrates increased symptoms generally, the date of the June 2010 examination is the most appropriate marker for an increased rating.  

The Board finds that a 70 percent disability rating is most appropriate.  Here, the Veteran's GAF scores demonstrate decreased ability to function.  The Veteran appears to have increased isolation and has suggested an overall decreased ability to function with others.

The Board notes that the evidence of record varies greatly during this period on appeal.  Most apparent in this regard are the findings of the May 2012 and the October 2014 VA examiners.  The May 2012 examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, the criteria for the higher 70 percent disability rating.  In contrast, the October 2014 VA examiner found that the Veteran's PTSD resulted in impairment as occupational and social impairment with occasional decrease in work efficiency, the criteria for the lower 30 percent disability rating.  Further, the October 2014 VA examiner found that the Veteran's hallucinations were not related to PTSD and indicated that the Veteran had exaggerated his symptoms.  

In determining the appropriate disability rating, the Board has considered the totality of the evidence, here primarily the Veteran's extensive treatment records and VA examination records.  A review of treatment records demonstrates that the Veteran's reported symptoms at the time of examinations are often more severe than those found in his treatment records.  Specifically, the Veteran is shown to regularly deny homicidal and suicidal ideation at the time of treatment and is also shown to have a low potential for violence but he is shown to describe the opposite in VA examinations.  Some homicidal and suicidal ideation are indicated, however.

In considering the Veteran's total disability picture for the appeal period, the Board notes that the Veteran's symptoms had increased since his July 2009 VA examination, that he had increased his isolation, however he is still shown to have a fair relationship with his family and to meet at bible groups as well as PTSD groups.  Thus, some socialization is maintained overall.  Similarly, the Veteran reports trouble working with others but states his belief that he could work if isolated.  He is found to have anxiety and depression but is not shown to be unable to establish and maintain effective relationships.  Further, the evidence demonstrates fair judgment and normal speech overall.  Obsessional rituals are not found and hygiene is overall appropriate.  As such, while a higher 70 percent rating is appropriate, the Board finds that a higher, 100 percent disability rating is not warranted.

In addition, for the entirety of the appeal, the record does not indicate that the Veteran manifests additional symptoms or disability that is not adequately contemplated by the rating criteria.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for post-traumatic stress disorder (PTSD) from June 6, 2008 to June 23, 2010 is granted.

Entitlement to an evaluation in excess of 70 percent, but no higher, for PTSD from June 24, 2010 to July 17, 2016 is granted.


REMAND

In its June 2016 remand, the Board requested a new examination to determine the etiology of the Veteran's erectile dysfunction.  

Thereafter, the Veteran was afforded a PTSD examination in July 2016.  In the examination, the VA examiner stated that he could not comment on the possible medical etiology of erectile dysfunction as this was outside of the examiner's scope of practice and expertise.  The examiner stated, however, that there was potential sexual dysfunction which may be reasonably linked to psychological symptoms and that the examiner could not elicit a clear psychological nexus between the Veteran's symptoms and erectile dysfunction.

The examiner also stated that it was possible, as likely as not, that the Veteran's erectile dysfunction may be the result of, or aggravated by his PTSD medication but noted that this finding was not based on medical opinion but on public information on side effects of medication.  

In contrast, in an October 2016 examination report, the VA examiner found that given that the Veteran had been diagnosed with several other common causes of erectile dysfunction and PTSD had been noted to be present with some with erectile dysfunction "in this case there is a plethora of other etiologies making it less likely than not...that PTSD was THE cause of ED."

When it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998).

Here, the opinion offered by the July 2016 examiner is speculative and the October 2016 VA examiner indicates a false belief that PTSD must be the only cause of another disorder in order to establish secondary service connection.  This is not the case.

The Board finds both VA medical opinions to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such a new VA examination must be sought.

The Veteran seeks entitlement to a TDIU.  He contends that he is unable to work, primarily due his service-connected disabilities. As noted above, the issue of entitlement to service connection is being remanded to the RO.  This issue may have an impact on the Veteran's TDIU claim and is therefore inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his current erectile dysfunction.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the current erectile dysfunction is caused or aggravated by any of his service-connected disabilities, including specifically PTSD.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Undertake any necessary development that arises in the context of the TDIU claim, including an examination if any additional disabilities are granted during remand.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


